Citation Nr: 0733667	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 




INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In August 2003, the RO held that the claim of entitlement to 
service connection for a bilateral foot disorder could not be 
reopened because new and material evidence had not been 
presented.  In July 2004, the RO held that service connection 
was not warranted for PTSD.  The record indicates, however, 
that the matter of entitlement to service connection for PTSD 
was previously addressed by means of an October 2002 rating 
decision.  Before the Board may consider the merits of a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matter appropriately before the Board is 
whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a PTSD.

In April 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

The issues of entitlement to service connection for a 
bilateral foot disorder and for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In March 1986, the RO denied entitlement to service 
connection of a bilateral foot and an ankle disorder because 
there was no evidence of any current disorder.
The veteran was notified of that decision; however, she did 
not initiate an appeal with respect to this rating action.

2.  Evidence received since the March 1986 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's request to reopen her claim for service 
connection for a bilateral foot disorder was received by the 
RO in December 2001.

4.  In October 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision; however, she did not initiate an appeal with 
respect to this rating action.

5.  Evidence received since the October 2002 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.

6.  The veteran's request to reopen her claim for service 
connection for PTSD was received by the RO in March 2004.



CONCLUSIONS OF LAW

1.  The March 1986 rating decision, which denied entitlement 
to service connection for a bilateral foot disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for a bilateral foot disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  The October 2002 rating decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  


Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in December 2001 and March 
2004), and the new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).


Bilateral Foot Disorder
The veteran alleges that she is entitled to service 
connection for a bilateral foot disorder.  The Board observes 
that the veteran's claim of service connection for a 
bilateral foot disorder was previously considered and denied 
by means of a March 1986 rating action.  At that time, the 
evidence of record included the veteran's statements; her 
service medical records, and a VA examination report dated in 
December 1985.  

Service medical records demonstrated complaints of painful 
toes in February 1985.  At that time, the etiology was 
unknown, however, the examiner indicated it was probably 
secondary to running.  The veteran was consequently put on 
temporary restriction due to his left foot metatarsalgia.  On 
her August 1985 separation examination the veteran indicated 
that she had experienced swollen and painful joints with 
regards to her left large toe.

Following service, in December 1985, the veteran presented 
complaining of swollen, tender, and painful ankles and toes.  
A December 1985 VA examination report documented full range 
of motion in the ankles.  As to her toes, there was no 
evidence of swelling or loss of mobility in any of the toes.  
The examiner held that the veteran was essentially 
asymptomatic with regards to her complaints of swelling of 
the feet and ankles.  He indicated that there was 
insufficient clinical evidence to identify a disability of 
the feet and ankles.

In light of the aforementioned evidence, in March 1986, the 
RO denied entitlement to service connection of a bilateral 
foot and an ankle disorder because there was no evidence of 
any current disorder.  The veteran did not appeal this rating 
decision.  Accordingly, the March 1986 rating decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In June 2003, the veteran presented with complaint of 
bilateral heel and ankle pain.  Physical examination revealed 
keloid plantar medial right foot, minimal edema on the right 
foot, and pain on palpation of the plantar medial calcaneal 
tuberosity of the left foot.  She was diagnosed as having 
bilateral plantar fasciitis and edema.  

In light of the aforementioned medical evidence of a current 
bilateral foot disorder, the Board finds that this evidence 
is neither cumulative nor redundant of the evidence 
previously of record.  Moreover, the new evidence raises a 
reasonable possibility of substantiating the veteran's claim.  
The Board notes that, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, new and material evidence has been presented and 
reopening of the claim of entitlement to a bilateral foot 
disorder is in order.



PTSD
The veteran alleges that she is entitled to service 
connection for PTSD.  The Board observes that the veteran's 
claim of service connection for a PTSD was previously 
considered and denied by means of an October 2002 rating 
action.  At that time, the evidence of record included the 
veteran's statements; her service medical and personnel 
records, and VA outpatient records.  

Service medical records indicated that the veteran underwent 
a psychological evaluation upon separation in August 1985.  
At that time, the examiner indicated that the veteran was 
able to distinguish right from wrong and adhere to the right.  
The veteran denied, however, any frequent trouble sleeping, 
depression or excessive worry, or any nervous trouble of any 
sort. 

The veteran's personnel record consisted of four evaluations.  
The report from March 1982 to March 1983 gave her an overall 
rating of 7.  Her supervisor commented that the veteran was 
only able to accomplish her assigned tasks in a  satisfactory 
manner under constant supervision.  She did not have a 
positive attitude and had to redo must of her because she 
failed to proofread.  He did not recommend her for promotion 
or retentions, the Squadron Section Commander concurred with 
this position.  For the period from March 1983 to July 1983 
she received an overall rating of 8.  Her supervisor 
commented that she performed her duties in a satisfactory 
manner.  Her strongest point was her neatness, however, she 
need to pay more attention to how much time she spent on her 
tasks.  He noted that she became impatient with people, she 
developed an attitude and her temper would flare.  The Unit 
Administrator indicated that her tireless efforts had 
contributed to the effectiveness of her section and with more 
attention directed in the areas of self control and patience 
in her daily contact with others she could become an asset to 
the Air Force.  For the period of July 1983 to July 1984 she 
received an overall rating of 8.  She completed her duties in 
a timely manner with a good attitude.  She needed to place 
more emphasis in checking her work.  For the period of July 
1984 to March 1985,she performed her duties in a satisfactory 
manner, however, she required a great deal of supervision.  
She received an overall score of 7.  She put forth an extreme 
effort but succeeded in only grasping basic fundamentals.  He 
indicated that she had been counseled with regard to maturing 
and settling interpersonal turmoil that affected her job 
performance and relationships with peers and co-workers.  

An August 2002 statement from a VA treatment provider 
indicated that the veteran was receiving treatment at the VA 
mental health clinic for PTSD and dysthymia.  The veteran had 
reported that she was physically assaulted and harassed 
during service.  

VA treatment records have documented the veteran's social and 
developmental history.  As a child, she was verbally and 
physically abused both at home and outside.  She was sexually 
abused by her step-father from the age of three to five.  
After her grandmother reported her sexual abuse, her mother 
and step-father spent two years in prison.  Both her parents 
told her that she would never amount to anything.  Her 
reported military trauma was verbal abuse and harassment.  
She was beaten by a supervisor, slapped, punched, shoved, and 
her hands were slammed in a file drawer.  

In October 2002, the RO denied entitlement to PTSD because 
they had not received a verifiable stressor statement from 
the veteran.  Additionally, her military records did not 
reveal any complaints or treatment for any mental conditions.  
Accordingly, the October 2002 rating decision is final and 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In September 2003, a VA staff psychologist submitted that the 
veteran had been diagnosed as having PTSD and dysthymia due 
to childhood and military traumas.  The veteran also 
testified, in April 2007, that she is currently receiving 
benefits from the Social Security Administration (SSA) due to 
her PTSD.

In light of the aforementioned medical evidence of a current 
diagnosis of PTSD potentially due to or aggravated by 
service, the Board finds that this evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim of entitlement to PTSD is in order.
 

ORDER

The appeal to reopen a claim of service connection for a 
bilateral foot disorder is granted.

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claims on the 
merits.  

With respect to the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, the record now 
contains a diagnosis of a current disorder.  Accordingly, the 
Board finds that a remand is necessary in order to secure an 
opinion as to the relationship, if any, between any current 
bilateral foot disorder disability and the veteran's period 
of military service.  See 38 U.S.C.A. § 5103A.

With respect to her claim of entitlement to service 
connection for PTSD, the veteran has reported various 
stressors over the course of her appeal.  These included 
suffering sexual harassment, as well as physical and verbal 
abuse from her superiors.  The veteran should be afforded an 
additional opportunity to provide more specific information 
relating to her claimed in-service stressors. 

The record also contains information that the veteran began 
receiving disability benefits from the Social Security 
Administration (SSA) in May 2006 due to her PTSD.  The RO has 
not yet attempted to obtain the SSA disability 
determination(s) and the underlying medical records, however, 
this should be accomplished on remand.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006); see also 
Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA 
has a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists). 

Additionally, the medical evidence of record appears to 
indicated that her psychiatric condition may have pre-existed 
her period of active service.  The veteran should be afforded 
a VA examination in order to determine whether her current 
PTSD is due to her claimed in-service stressors or was 
aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and obtain a 
copy of any decision regarding the 
veteran's claim for disability benefits, as 
well as any medical records in its 
possession.  It appears that the veteran 
began receiving disability benefits in 
2006.

2.  With respect to the veteran's claim of 
entitlement to service connection for a 
bilateral foot disorder, the RO should 
forward the claims folder for a medical 
opinion as to the etiology of the veteran's 
current bilateral foot disorder.  The 
claims folder should be made available to 
the examiner.  The examiner should be asked 
to render an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or greater likelihood) that the veteran's 
current bilateral foot disorder had its 
onset during her period of service.  

3.  With respect to her claim of 
entitlement to service connection for 
PTSD, the RO should again contact the 
veteran and afford her another opportunity 
to provide more specific information 
relating to her claimed in-service 
stressors.  The veteran should also be 
advised that she may submit lay statements 
in support of her claim, to include 
service buddy statements.

4.  Thereafter, the RO should use all 
available resources in an attempt to 
corroborate the veteran's alleged 
stressors.

5.  Thereafter, the RO should forward the 
claims folder for a medical opinion as to 
the etiology of the veteran's current PTSD.  
The claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that the veteran's 
current PTSD had its onset and/or was 
aggravated during her period of service.  

6.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and her representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


